          Case 1:19-cv-12497-PBS Document 39 Filed 12/08/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                         CIVIL ACTION NO. 19-cv-12497-PBS


 GEOFFREY TAMMARO and MEGAN
 TAMMARO,

                             Plaintiffs
 v.

 GARVIN MCHALE, MARK ASSAD,
 KEVIN SMITH, CHRISTOPHER
 SIMPSON, and BOSTON POLICE OFF.
 JOHN DOE,

                             Defendants.


                   COURT ORDER REGARDING THE DEPOSITION OF
                             EMT RACHEL SMITH

        The parties in the above-referenced case have reported to this Court that Rachel Smith, an

Emergency Medical Technician (EMT) employed by the Boston Public Health Commission, is a

percipient witness to events giving rise to this lawsuit. The parties have also reported that any

and all pertinent observations by Ms. Smith were made during the course of her employment

while rendering medical assistance to a third-party. It is undisputed that the Boston Public Health

Commission is a covered entity under the Health Insurance Portability and Accountability Act of

1996 (HIPAA) and a “covered entity may disclose protected health information in the course of

any judicial . . . proceeding . . . [i]n response to an order of a court . . . , provided that the covered

entity discloses only the protected health information expressly authorized by such order.” 45

CFR § 164.512(e)(1).

        Based on the foregoing, this Court hereby orders EMT Rachel Smith to comply with the

terms of the subpoena previously served upon her. Ms. Smith may disclose the condition of the

patient she treated at 19 Stuart Street in the early morning hours of June 11, 2017, and any
          Case 1:19-cv-12497-PBS Document 39 Filed 12/08/20 Page 2 of 2




actions she and other medical personnel took in response to the patient’s condition. Ms. Smith is

not permitted to divulge the identity of the aforementioned patient; nor may counsel for any

party attempt to elicit such information. Neither the parties nor their attorneys may use or

disclosed any protected health information provided by Ms. Smith for any purpose other than the

litigation for which such information was requested.

       SO ORDERED.



                                                        /s/ PATTI B. SARIS
                                                       __________________________
                                                       Hon. Patti B. Saris
                                                       United States District Judge
